Citation Nr: 1826563	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
				

THE ISSUES

1.  Entitlement to service connection for stiff person syndrome.

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

[The issue of the Veteran's entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $6,736.39 is addressed in a separate decision under docket number 18-21 331.]


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, his father, his brother, and his treating neurologist


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to August 2004, and has additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in April 2012 and June 2017.  In March 2018, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge with regard to his claim for service connection for stiff person syndrome.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of the Veteran's entitlement to an increased disability rating for major depressive disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's stiff person syndrome with anti-glutamic acid decarboxylase (GAD) ataxia had its onset during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for stiff person syndrome with anti-GAD ataxia are met.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran currently has stiff person syndrome with anti-GAD ataxia and has asserted that this disability had its onset during his period of active service.  During his March 2018 Board hearing, he testified that he experienced shaking, imbalance, and dizziness during service, which caused him to fall.  The Veteran's mother, father, and brother also provided credible reports of the Veteran's balance issues in service, to include reports that he had difficulty keeping his balance during a family event in 2000.

The Veteran's service treatment records (STRs) include an undated emergency care and treatment note that documents a complaint of nausea and dizziness.  Additionally, a March 2002 record documents a complaint of upper back and posterior neck pain for three months and symptoms that included pain with numbness, weakness, and radiation.

The Veteran's treating neurologist, Dr. G.W., was also present at the March 2018 hearing and testified that he has treated the Veteran since 2007.  In identifying the Veteran's disability as stiff person syndrome with anti-GAD ataxia, Dr. G.W. explained that the identified conditions are both caused by the same underlying immunologic abnormality-the anti-GAD antibody.  He also explained that the Veteran has an immunologic condition in which he makes antibodies that attack his body and various manifestations of that condition include stiff person syndrome, which is manifested by body rigidity and stiffness, the inability to react well to perturbations and balance, an increased chance of falling, and eye movement abnormalities.  Dr. G.W. explained that the onset of anti-GAD ataxia is characterized by subtle abnormalities and balance issues, and opined that the symptoms documented in the Veteran's STRs indicate that the Veteran's disability first manifested prior to 2004.

In light of the foregoing, the Board finds that service connection should be granted for stiff person syndrome with anti-GAD ataxia, as it had its onset during the Veteran's period of active service.


ORDER

Service connection for stiff person syndrome with anti-GAD ataxia is granted.


REMAND

In a June 2017 rating decision, the RO denied the Veteran's claims of entitlement to an increased disability rating for major depressive disorder and a TDIU, and in July 2017, the Veteran filed a timely Notice of Disagreement (NOD) with that rating decision.  To date, a Statement of the Case (SOC) has not been issued regarding these issues.  Where, as here, there has been an initial AOJ adjudication of claims and an NOD as to their denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claims remain pending.  See 38 U.S.C. § 7105(a) (2012).  Thus, remand for issuance of an SOC is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case regarding the issues of the Veteran's entitlement to an increased disability rating for major depressive disorder and a TDIU, and advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, return the issues to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


